Case: 4:20-cr-00204-JAR-NCC Doc. #: 26 Filed: 05/05/20 Page: 1 of 2 PageID #: 54



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DISTRICT

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
          v.                                  )      NO. 4:20 CR 204 JAR NCC
MARKQUIS BRYANT,                              )
                                              )
                       Defendant.             )

 UNITED STATES OF AMERICA'S DISCLOSURE OF ARGUABLY-SUPPRESSIBLE
 EVIDENCE PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 12(b)(4)

       COMES NOW the United States of America, by and through its attorneys, Carrie

Costantin, Acting United States Attorney for the Eastern District of Missouri, and Lisa M. Yemm,

Assistant United States Attorney for said District, and makes the following disclosures pursuant

to Federal Rule of Criminal Procedure 12(b)(4):

       At trial, the United States intends to use the evidence seized and statements made by the

Defendant and others as a result of the arrest made in this case. This evidence is fully described

in the discovery which has been provided to the attorney for the Defendant under separate cover.

       As additional evidence is found and as supplemental information comes to the United

States’ attention, the United States will provide notice to the defense of its intention to use such

additional evidence.
Case: 4:20-cr-00204-JAR-NCC Doc. #: 26 Filed: 05/05/20 Page: 2 of 2 PageID #: 55



                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     Acting United States Attorney


                                                      /s/ Lisa M. Yemm
                                                     LISA M. YEMM, #64601
                                                     Assistant United States Attorney
                                                     111 S. 10th Street, 20th Floor
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
                                                     Lisa.yemm@usdoj.gov




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 5, 2020, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court's electronic filing system upon the following:


               All Attorneys of Record for Defendant.


                                                     /s/ Lisa M. Yemm
                                                     LISA M. YEMM, #64601MO
                                                     Assistant United States Attorney
